DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the door frame comprises aluminum.” However, it is indefinite and unclear as to whether the “aluminum” of claim 3 is meant to be the “metal” as recited in claim 2 or an additional “metal” material? For purposes of examination, the examiner assumes that the “aluminum” as referenced in claim 3 is the same material as the “metal” as previously referenced in claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, 12-13, 20, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kellogg (US Pub. 2014/0352626 A1).
Regarding claim 1, Kellogg discloses an animal kennel door system, the system comprising: 
a door frame including a frame body and one or more connecting flanges, wherein the frame body defines a frame opening, and each of the one or more connecting flanges extends from the frame body away from the frame opening, the one or more connecting flanges having a flange coupling surface that has at least a first flange coupling portion and a second flange coupling portion (Fig. 15, rigid border member 60 has four sides which can be considered flanges);
and a door hingedly coupled to a portion of the frame body (Fig. 15, door 32), wherein the first and second flange coupling portions each define a plane, and the plane of the first flange coupling portion is transverse to the plane of the second flange coupling portion (Fig. 15, each of the four sides of rigid border member 60 are angled such that they lie in different planes).
Regarding claim 8, Kellogg discloses the door frame is symmetrical about at least one axis (Fig. 1, door 30 appears to be symmetrical about the horizontal axis).
Regarding claim 9, Kellogg discloses at least one of the 11Attorney Docket No. 11244-004US1connecting flanges defines one or more fastener openings (Fig. 13, abutment 64).
Regarding claim 12, Kellogg discloses the plane of the first flange coupling portion and the plane of the second flange coupling portion define an angle with respect to the each other, wherein the angle is between 0 and 180 degrees (Fig. 15, each of the four sides of rigid border member 60 are angled such that they lie in different planes somewhere between 0 and 180 degrees apart from each other).
Regarding claim 13, Kellogg discloses an animal kennel system, the system comprising: 
an animal kennel door system, the system comprising: 
a door frame including a frame body and one or more connecting flanges, wherein the frame body defines a frame opening, and each of the one or more connecting flanges extends from the frame body away from the frame opening, the one or more connecting flanges having a flange coupling surface that has at least a first flange coupling portion and a second flange coupling portion (Fig. 15, rigid border member 60 has four sides which can be considered flanges); 
and a door hingedly coupled to a portion of the frame body (Fig. 15, door 32), wherein the first and second flange coupling portions each define a plane, and the plane of the first flange coupling portion is transverse to the plane of the second flange coupling portion (Fig. 15, each of the four sides of rigid border member 60 are angled such that they lie in different planes);
and a kennel comprising: 
a hollow body, having an inner surface and an outer surface, the body defining a kennel opening extending from the outer surface to the inner surface (Pg. 1, [0005], lines 1-5: “According to the present invention, the foregoing and other advantages are obtained by providing a collapsible kennel comprising a plurality of panels including opposed side panels, a top panel, and a floor panel, forming an enclosure having two ends, one end having an opening”); 
and at least one protrusion extending from the outer surface of the body adjacent the kennel opening, wherein each of the at least one protrusions has at least one flange coupling surface that has at least two protrusion portions, wherein at least two of the flange coupling portions are couplable to at least two of the protrusion portions such that each of the at least two of the flange coupling portions abuts at least two of the protrusion portions (Fig. edging 26 abuts the flange portions of rigid border member 60).
Regarding claim 20, Kellogg discloses the door frame is symmetrical about at least one axis (Fig. 1, door 30 appears to be symmetrical about the horizontal axis).
Regarding claim 24, Kellogg discloses the plane of the first flange coupling portion and the plane of the second flange coupling portion define an angle with respect to the each other, wherein the angle is between 0 and 180 degrees (Fig. 15, each of the four sides of rigid border member 60 are angled such that they lie in different planes somewhere between 0 and 180 degrees apart from each other).
Regarding claim 25, Kellogg discloses a shape of the kennel opening is square (Fig. 1, kennel opening is approximately square).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg (US Pub. 2014/0352626 A1) in view of Kellogg (US Pub. 7,228,820 B1).
Regarding claim 2, Kellogg (‘2626) discloses the claimed invention except for as taught by another publication of Kellogg (‘820), the door frame comprises metal (Col. 5, lines 48-51: “While the frame of the kennel can be fabricated from any suitable material, in various embodiments, the frame is fabricated out of plastic, vinyl, fiberglass, aluminum or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door frame of Kellogg (‘2626) to be aluminum as taught by another publication of Kellogg because it would improve the structural integrity of the cage.
Regarding claim 3, Kellogg (‘2626) as modified by another publication of Kellogg (‘820) discloses the claimed invention in addition to as taught by Kellogg (‘820), the door frame comprises aluminum (Col. 5, lines 48-51: “While the frame of the kennel can be fabricated from any suitable material, in various embodiments, the frame is fabricated out of plastic, vinyl, fiberglass, aluminum or the like”).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg (US Pub. 2014/0352626 A1) in view of Hampel (US Pub. 2016/0095289 A1).
Regarding claim 4, Kellogg discloses the claimed invention except for as taught by Hampel, the door frame is at least partially over-molded with a plastic material (Pg. 2, [0034], lines 1-10: “Each front panel 16 includes a frame portion or door jamb 18 and a door or gate 20. Each side of the jamb 18 is molded with knuckles 19 and each side of the door 20 is molded with corresponding knuckles 21 that interdigitate with the knuckles 19 molded into the jamb on the same side so that on one side or the other of the jamb a hinge rod 27 can be inserted through holes in the sets of knuckles 19, 21 to extend vertically down through the sets of interdigitating knuckles to create a hinge joint between the door 20 and the jamb 18, on one side or the other”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door frame of Kellogg to include the molding of Hampel because plastic molding is a cheap and common method of manufacturing.
Regarding claim 7, Kellogg discloses the claimed invention except for as taught by Hampel, the door is at least partially over-molded with a plastic material (Pg. 2, [0034], lines 1-10: “Each front panel 16 includes a frame portion or door jamb 18 and a door or gate 20. Each side of the jamb 18 is molded with knuckles 19 and each side of the door 20 is molded with corresponding knuckles 21 that interdigitate with the knuckles 19 molded into the jamb on the same side so that on one side or the other of the jamb a hinge rod 27 can be inserted through holes in the sets of knuckles 19, 21 to extend vertically down through the sets of interdigitating knuckles to create a hinge joint between the door 20 and the jamb 18, on one side or the other”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Kellogg to include the molding of Hampel because plastic molding is a cheap and common method of manufacturing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg (US Pub. 2014/0352626 A1) in view of Rubricius (US Pub. 3,698,360).
Regarding claim 5, Kellogg discloses the claimed invention except for as taught by Rubricius, the door comprises metal (Col. 4, lines 44-49: “On the other hand, the cage unit can be a structural foam cage with an integral skin and a metal or polyurethane door assembly. Or it can be a fiberglass cage with a metal or aluminum door. It is also intended that the entire cage unit can be a vacuum formed cage of sheet plastic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door frame of Kellogg to be aluminum as taught by Rubricius because it would improve the structural integrity of the door.

Claims 10-11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg (US Pub. 2014/0352626 A1) in view of Mihlbauer (US Pub. 2014/0230740 A1).
Regarding claim 10, Kellogg discloses the claimed invention except for as taught by Mihlbauer, the door is hingedly coupled to the portion of the door frame by a piano hinge (Pg. 2, [0035], lines 8-10: “As better shown in FIG. 2, end-wall hinge 24 comprises a modified piano hinge”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Kellogg to be a piano hinge as taught by Mihlbauer because of its low-profile design.
Regarding claim 11, Kellogg as modified by Mihlbauer discloses the claimed invention in addition to as taught by Mihlbauer, the piano hinge includes a removable pin (Pg. 2, [0036], lines 8-16: “Side-wall hinge 34 may be provided by inserting a first hinge pin (e.g. cotter pin) through adjacent circular coaxial apertures in each of the divided side-wall first portion 12a and the frame 28 at one hinge end of the divided side-wall first portion 12a, as well as a second hinge pin through adjacent circular coaxial apertures in each of the divided side-wall first portion 12a and a trim member 48 and the other hinge end of the divided side-wall first portion 12a”).
Regarding claim 22, Kellogg discloses the claimed invention except for as taught by Mihlbauer, the door is hingedly coupled to the portion of the door frame by a piano hinge (Pg. 2, [0035], lines 8-10: “As better shown in FIG. 2, end-wall hinge 24 comprises a modified piano hinge”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Kellogg to be a piano hinge as taught by Mihlbauer because of its low-profile design.
Regarding claim 23, Kellogg as modified by Mihlbauer discloses the claimed invention in addition to as taught by Mihlbauer, the piano hinge includes a removable pin (Pg. 2, [0036], lines 8-16: “Side-wall hinge 34 may be provided by inserting a first hinge pin (e.g. cotter pin) through adjacent circular coaxial apertures in each of the divided side-wall first portion 12a and the frame 28 at one hinge end of the divided side-wall first portion 12a, as well as a second hinge pin through adjacent circular coaxial apertures in each of the divided side-wall first portion 12a and a trim member 48 and the other hinge end of the divided side-wall first portion 12a”).

Claims 13 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US Pub. 8,186,306 B2) in view of Kellogg (US Pub. 2014/0352626 A1).
Regarding claim 13, Hampel discloses an animal kennel system, the system comprising: 
a kennel comprising: 
a hollow body, having an inner surface and an outer surface (Fig. 1, pen 10 has an inner and outer surface), the body defining a kennel opening extending from the outer surface to the inner surface (Col. 2, lines 25-30: “In another aspect, the plurality of hollow plastic panels may include at least one panel that defines a U-shaped door frame. The door frame is open at the top and includes an attachment for a door at one edge. The door frame preferably includes a reinforcement inside the panel that extends across a bottom threshold and sides of the door frame”).
However, Hampel does not disclose as taught by Kellogg, a door frame including a frame body and one or more connecting flanges, wherein the frame body defines a frame opening, and each of the one or more connecting flanges extends from the frame body away from the frame opening, the one or more connecting flanges having a flange coupling surface that has at least a first flange coupling portion and a second flange coupling portion (Fig. 15, rigid border member 60 has four sides which can be considered flanges);
and a door hingedly coupled to a portion of the frame body (Fig. 15, door 32), wherein the first and second flange coupling portions each define a plane, and the plane of the first flange coupling portion is transverse to the plane of the second flange coupling portion (Fig. 15, each of the four sides of rigid border member 60 are angled such that they lie in different planes);
and at least one protrusion extending from the outer surface of the body adjacent the kennel opening, wherein each of the at least one protrusions has at least one flange coupling surface that has at least two protrusion portions, wherein at least two of the flange coupling portions are couplable to at least two of the protrusion portions such that each of the at least two of the flange coupling portions abuts at least two of the protrusion portions (Fig. edging 26 abuts the flange portions of rigid border member 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kennel of Hampel to include the door system of Kellogg because it can provide easier access to the interior of the kennel.
Regarding claim 26, Hampel as modified by Kellogg discloses the claimed invention in addition to as taught by Hampel, the hollow body is made of rotomolded plastic (Col. 10, lines 1-6: “The front panel 12, the rear panels 14 and 123, and the side panels 16 and 121 may be manufactured using several different processes. These processes include, but are not limited to, twin-sheet thermoforming, blow molding, and rotational molding. These manufacturing processes are well known in the art”).
Regarding claim 27, Hampel as modified by Kellogg discloses the claimed invention in addition to as taught by Hampel, the hollow body is made of a single layer of rotomolded plastic (The panels are comprised of at least one layer of rotationally molded plastic).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg (US Pub. 2014/0352626 A1) in view of Sugiura (US Pub. 4,590,885).
Regarding claim 28, Kellogg discloses the claimed invention except for as taught by Sugiura, wherein the kennel further comprises at least one handle coupled to the outer surface of the hollow body (Fig. 1, handle 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kennel of Kellogg to include the handle of Sugiura for ease of transportation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649